Opinion filed July 22, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                       No. 11-10-00141-CR
                                           __________

                              MARVIN RAY HAILE, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 259th District Court

                                        Jones County, Texas

                                 Trial Court Cause No. CR023913


                              MEMORANDUM OPINION

       Marvin Ray Haile pleaded guilty on December 17, 2008, to the offense of terroristic
threat. The trial court sentenced him to confinement for a term of sixty days in jail. We dismiss
the appeal for want of jurisdiction.
       The trial court imposed the sentence in open court on December 17, 2008. Appellant
filed his pro se notice of appeal in the trial court on June 8, 2010, over seventeen months after
the date the sentence was imposed. TEX. R. APP. P. 26.2 requires that a notice of appeal must be
filed within thirty days after the sentence is imposed in open court or within ninety days after the
sentence is imposed in open court if the defendant timely files a motion for new trial.1
Accordingly, the notice of appeal is not timely.2 Furthermore, a motion for extension of time to
file the notice of appeal was not filed in compliance with TEX. R. APP. P. 26.3. Absent a timely
notice of appeal or compliance with Rule 26.3, this court lacks jurisdiction to entertain an appeal.
Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim.
App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
         The appeal is dismissed for want of jurisdiction. All pending motions in this appeal are
overruled.


                                                                               PER CURIAM


July 22, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




         1
           A motion for new trial must be filed within thirty days after the trial court imposes sentence in open court. TEX. R.
APP. P. 21.4.
         2
          Appellant states in his docketing statement that he also filed notices of appeal on February 5, 2010; April 2, 2010; and
May 11, 2010. These purported notices of appeal are also untimely filed.

                                                                2